ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Lucius A. Gilliam                           )      ASBCA No. 59152
                                            )
Under Contract No. 000000-00-0-0000         )

APPEARANCE FOR THE APPELLANT:                      Mr. Lucius A. Gilliam

APPEARANCE FOR THE GOVERNMENT:                     Elliot J. Clark, Jr., Esq.
                                                    Deputy General Counsel
                                                    Defense Commissary Agency
                                                    Fort Lee, VA

                               ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket. The Board expresses no opinion on any future filing appellant may make.

      Dated: 17 April 2014




                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59152, Appeal of Lucius A. Gilliam,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals